575 Madison Avenue New York, NY 10022-2585 212.940.8800 tel 212.940.8776 fax PETER J. SHEA peter.shea@kattenlaw.com 212.940.6447 direct 704.344.3195 fax May 15, 2009 VIA EDGAR Securities and Exchange Commission Washington, D.C. 20549 Supplemental Comment Response ETFS Platinum Trust Registration No.: 333-158381 Dear Ladies and Gentlemen: On behalf of ETF Securities USA LLC (the  Sponsor ), our client and the sponsor of ETFS Platinum Trust (the  Trust ), we are submitting this response to Comment No. 2 contained in the Staffs comment letter to Fred Jheon, President and Chief Executive Officer of the Sponsor, dated April 29, 2009 by Mr.
